Exhibit 10.2

EXECUTION VERSION

FOURTH AMENDMENT TO TERM NOTE

THIS FOURTH AMENDMENT TO TERM NOTE (this “Amendment”) dated as of May 27, 2016,
is by and between Cherokee Inc., a Delaware corporation (the “Borrower”), and
JPMorgan Chase Bank, N.A. (the “Bank”).

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

W I T N E S S E T H:

WHEREAS, the Borrower has heretofore issued in favor of Bank that certain Term
Note dated as of September 4, 2012, as amended on January 31, 2013, January 10,
2014 and October 13, 2015 (the “Term Note”) in connection with “Facility B”
under the Credit Agreement entered into between the Borrower and the Bank as of
September 4, 2012 and as amended as of January 31, 2013, January 10, 2014 and as
of October 13, 2015; 

WHEREAS, the Borrower and the Bank have agreed to amend the maturity date of
Facility B; and

WHEREAS, the parties desire to amend the Term Note to put such change into
effect.

NOW, THEREFORE, in consideration of the agreements contained herein, the parties
hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Defined Terms.  Capitalized terms used, but not defined herein shall
have the meanings assigned to them in the Term Note, as amended by this
Amendment.

ARTICLE II

AMENDMENTS

SECTION 2.1 .  The Term Note is hereby amended by replacing the date “March 1,
2017” with “August 31, 2017” in each of the Section titled “Promise to Pay” and
in the heading of the Term Note.

SECTION 2.2  The Term Note is hereby amended by amending in its entirety the
Section titled “Principal payments” to read as follows:

Principal payments.  The Borrower shall repay the principal amounts of this Note
on a quarterly basis, commencing on November 30, 2012 and continuing on the last
day of each February, May, August and November thereafter through February 28,
2017,



--------------------------------------------------------------------------------

 



in equal principal installments of (A) $650,000 for the payment dates up to and
including February 28, 2013 and (B) $886,111.10 thereafter, and the remaining
outstanding principal amount shall be repaid on August 31, 2017.

The Borrower shall pay the Bank amounts sufficient (in the Bank's reasonable
opinion) to compensate the Bank for any loss, cost, or expense incurred as a
result of any payment of a LIBOR Rate Advance on a date other than the last day
of the Interest Period for the Advance, including, without limitation,
acceleration of the Advances by the Bank pursuant to this Note or the other
Related Documents; or

The Borrower shall make all payments on this Note and the other Related
Documents, without setoff, deduction, or counterclaim, to the Bank at the Bank's
address above or at such other place as the Bank may designate in writing. If
any payment of principal or interest on this Note shall become due on a day that
is not a Business Day, the payment will be made on the next succeeding Business
Day. In addition, the Borrower will make those additional payments required by
the Credit Agreement. Payments shall be allocated among principal, interest and
fees at the discretion of the Bank unless otherwise agreed or required by
applicable law. Acceptance by the Bank of any payment that is less than the
payment due at that time shall not constitute a waiver of the Bank's right to
receive payment in full at that time or any other time.

ARTICLE III  

CONDITIONS

This Amendment shall become effective upon the first date on which each of the
following conditions has been satisfied:

SECTION 3.1  The Bank shall have received this Amendment executed and delivered
by the authorized officers of the Borrower.

SECTION 3.2  The Bank shall have received a certificate dated as of the date of
this Amendment from an authorized officer of the Borrower in form and substance
satisfactory to the Bank certifying as to the matters set forth in paragraphs
(A) and (B) of Section 3.2 of the Credit Agreement.

SECTION 3.3  The Bank shall have received a certificate of the Borrower in form
and substance satisfactory to the Bank certifying as to (i) the Organizational
Documents of the Borrower, (ii) the due organization, valid existence and good
standing of the Borrower; (iii) resolutions of the board of directors of the
Borrower authorizing the execution, delivery and performance of this Amendment
by the Borrower and (iv) evidence that the Person signing this Amendment on
behalf of the Borrower is duly authorized to do so.

SECTION 3.4  The Bank shall have received an acknowledgement of, and consent to,
this Amendment from each guarantor in form and substance satisfactory to the
Bank.

2

 

--------------------------------------------------------------------------------

 



ARTICLE IV

MISCELLANEOUS PROVISIONS

SECTION 4.1 Ratification of and References to the Promissory Note.  This
Amendment shall be deemed to be an amendment to the Term Note, and the Term
Note, as amended hereby, shall continue in full force and effect and is hereby
ratified, reaffirmed, approved and confirmed in each and every respect.  All
references to the Term Note in any other document, instrument, agreement or
writing shall hereafter be deemed to refer to the Term Note as amended hereby.

SECTION 4.2 Severability.  Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.

SECTION 4.3 Headings.  The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.

SECTION 4.4 Execution in Counterparts.  This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be an original and
all of which shall constitute together but one and the same agreement.

SECTION 4.5 Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF CALIFORNIA.

SECTION 4.6 Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the Borrower and the Bank and their respective
successors and assigns.

 

[Signature page follows]

 



3

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first above written.

 

 

 

 

 

 

BORROWER

 

 

 

Cherokee Inc.

 

 

 

By:  /s/ Howard Siegel                                     

 

Name: Howard Siegel

 

Title:   COO

 

 

 

By:  /s/ Jason Boling                                     

 

Name: Jason Boling

 

Title:   CFO

 

 

 

 

 

BANK

 

 

 

JPMorgan Chase Bank, N.A.

 

 

 

By:  /s/ Pedro A. Isusquiza                                     

 

Name: Pedro A. Isusquiza

 

Title: Authorized Officer

 

 

 

 

 

S-1

Signature page to Fourth

Amendment to Term Note

--------------------------------------------------------------------------------